



COURT OF APPEAL FOR ONTARIO

CITATION: DeMarco v. Nicoletti,
2017 ONCA 417

DATE: 20170523

DOCKET: C61638

LaForme, van Rensburg and Huscroft JJ.A.

BETWEEN

Mark DeMarco

Appellant

and

Joseph Nicoletti, and John Leigh Daboll

Respondent

Mark DeMarco, acting in person

Karen Watters, for respondent

Heard: May 18, 2017

On appeal from the order of Justice Catrina Braid of the Superior
    Court of Justice, dated December 18, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The respondent moved to dismiss the appellants action because of his
    failure to pay security for costs. The appellant brought a cross-motion to vary
    the security. The motion judge dismissed the cross-motion and the action. The
    appellant, who is self-represented, appeals.

[2]

In essence, the appellant is seeking to revisit the security for costs
    order. While the courts can relieve against dismissal, the discretion is
    limited. The motion judge correctly observed that it was not appropriate, in
    such a motion, to revisit the security for costs order, or to circumvent the
    order entirely after appeal rights have been exhausted. This is what the
    appellant is attempting to do.

[3]

There is no error in principle allowing this court to interfere with this
    reasonable cost order.

[4]

The appeal is dismissed.

[5]

Costs to the respondent in the all-inclusive amount of $7,346.75.


